The Honorable           Ron Jackson                                 Opinion     No.    H-   660
Executive      Director
Texas     Youth    Council                                          Re:   Whether the Texas             Youth
Sam Houston        Building                                         Council  may participate             in a
Austin,     Texas      78701                                        central     interagency       index of
                                                                    clients,    or    provide   child  abuse
                                                                    information        to an interagency     task
                                                                    force.

Dear     Mr.    Jackson:

             You have asked      whether   the Texas     Youth Council,         in light    of section
51. 14(b) of the Family       Code,    may participate       in a central     index     of clients    pre-
pared     by the Interagency      Task   Force  on Youth       Care    and Rehabilitation,         or make
available     to the Office   of Youth    Care Investigation        information       regarding      abuse of
wards     by Youth    Council   staff members.

             The Interagency         Task    Force     on Youth       Care    and Rehabilitation        (Task
Force)    was established         in 1973 by an executive              order   of the Governor        to upgrade
the quality     of care    and rehabilitation          services      for the youth of the State           of Texas.
The Office      of Youth     Care    Investigation       (Office)     is its investigative       arm,     charged
with assisting      agencies      “in   investigating       and   resolving      complaints      to the    satisfaction
of the complainant         and all parties        concerned,       I’ and assuring      the public      “that mls-
treatment      complaints      involving      minors      . . . have been or will           be investigated        fair-
ly, justly    and impartially.        ‘I These      functions      and procedures        are set out in an
April   9, 1974 memorandum               to which the Texas            Youth Council       is signatory,       to-
gether    with the Departments            of Public     Welfare.        Health    Resources,       Mental     Health
and Mental       Retardation,       the Texas       Rehabilitation        Commission,         and the Texas
Education      Agency.

              Generally,       the memorandum             provides      that the Office      is to be notified
when a complaint           involving      the mistreatment           of a minor      is lodged     with,    or against,
an agency       and that Office       will   monitor,       but not conduct,         the agency’s        investigation
of the complaint         so long as it satisfactorily              progresses       and the complainant            is
satisfied     with the result.          If satisfaction       does    not result,      two representatives            of a
signatory      agency     not involved        in the complaint         will   conduct     a review     of the investi-
gation    or will    conduct      a review      of the investigation          or will    conduct     an additional
investigation      and will      report     their   findings     to the Governor,          the agency       involved,
and the Task       Force.         The memorandum             stipulates      that the proper        law enforcement
officials     shall be notified       of any complaint           involving     a criminal      law violation,         and
that the Office        shall   observe      and comply        with all laws       relating    to confidentiality         in
 its   investigations      and   in maintaining        its   records.


                                                 p. 2893
.       -                                                                                            4

    ,




            The Honorable         Ron Jackson        - Page          2




                        Section     51. 14(b)   of   the   new       Family          Code    declares        that:

                                        All files    and records        of a public      or private     agency
                                     or institution      providing      supervision       of a child by
                                     arrangement        of the juvenile       court     or having     custody
                                     of the child     under     order    of the juvenile       court    are open
                                     to inspection      only by:
                                        (1) the professional          staff or consultants         of the agency
                                     or institution;
                                        (2) the judge,       probation     officers,       and professional        staff
                                     or consultants        of the juvenile       court;
                                        (3) an attorney        for the child;      or
                                        (4) with leave       of the juvenile       court,     any other     person,
                                     agency,      or  institution     having    a  legitimate      interest    in the
                                     work    of the agency        or insititution.

            We assume       the “index”     to be compiled        by the Task       Force  is to be available              only
            to those   persons      who are directly        engaged      in the “mistreatment       of a minor”             work
            of the Task     Force     and will    not be made        available    to other  personnel     of the           sig-
            natory   agencies      or of the     Governor’s      office.      The stated   deference    to laws            relat-
            ing to confidentiality       implies     as much.

                         Terms      of the agreement         creating      the Interagency       Task     Force     suggest
            that. the Task      Force    is intended       to be an agency        which will     provide      expertise     and
            objectivity     in the investigation         of child    abuse    reports.      Given    that role we be-
            1j.v.    the Task     Force    call prc~perly       be classified     as a consultant        to the Youth       Council
            on this problem.           Thus.    under     these   prescribed       conditions     the Task      Force    would
            he classified      as a consuitant        and would       be included      among    those    persons      permitted
            to examine       Youth    Council    records       under    section    51. 14(b) of the Family           Code.     See
            also Attorney        General     Opinion     H-494     (1975).

                                                           SUMMARY

                                      Section    51. 14(b) of the Family          Code    does not prevent
                                      the Texas      Youth Council        from   furnishing      information
                                      relating    to child    abuse   to the Texas       interagency       Task
                                      Force    on Youth      Care   and Rehabilitation         under    proper
                                      circumstances        limiting     its distribution      and use.

                                                                         ,plery   truly     yours,




                                                            _    /        Attorney        General       of   Texas
                                                           ;/
                                                           J



                                                               p. 2894
The Honorable    Ron Jackson   - Page   3




Opinion   Committee


jad:




                                 p. 2895